DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurzrok (US 7,195,350 B2).
	Regarding to claim 1, Kurzrok discloses an eyewear (10), in Figure 1b, comprising: an eyewear frame (16); and two lenses (12 and 20) held in place via the eyewear frame (16), each of the two lenses (12 and 20) having: a top portion (20) composed of a clear polycarbonate (col.5, lines 21-22); and a bottom portion (12) integral with the top portion and composed of an orange polycarbonate, wherein the bottom portion (12) absorbs blue light and the top portion allows all light through (col.5, lines 1-4; “The semitransparent portion of lens 12 can have an associated tint.  Examples of tints include gray, green, brown, amber, yellow, vermillion, orange and red tints.”). 
“The semitransparent portion of lens 12 can have an associated tint.  Examples of tints include gray, green, brown, amber, yellow, vermillion, orange and red tints.”); and wearing the eyewear; wherein the bottom portion (12) absorbs blue light emitted from an electronic device (when bottom portion is orange tinted) and the top portion (20) allows all light through. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurzrok (US 7,195,350 B2) as applied to claim 1 above, in view of Phillips (US 4,253,746).
	Kurzrok discloses the eyewear of claim 1 with said top portion (20) and said second portion (12).  Kurzrok does not disclose how the top and second portion is connected together.  .

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurzrok (US 7,195,350 B2) as applied to claim 1 above.
Kurzrok discloses the eyewear of claim 1 with said lens having said top portion (20) and said bottom portion (12), except for the bottom portion has a length approximately equal to a length of the top portion. However, selection of sizes or shapes for the lens portion would have been considered an obvious design choice, since such modification would have been involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872